SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Acquisition of Nitrogenated Fertilizers Plant in Paraná Rio de Janeiro, December 18 th , 2012 – Petróleo Brasileiro S.A. – Petrobras announces that it has entered into an agreement with Vale S.A. (“Vale”) to purchase 100% of the shares issued by Araucária Nitrogenados S.A. (“Araucária Nitrogenados”), located in Araucária, Paraná. The transaction is worth US$ 234 million and payments will be made using the revenues from the leasing of mining rights owned by Petrobras to Vale, in Sergipe state. The Araucária Nitrogenados plant is capable of producing 700,000 tons per year (kta) of urea, 475 kta of ammonia and 450,000 m
